DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 17-21, 27-28, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Harada ( US 20170118728 A1) in view of Lunttila (US 20200337072 A1).
Regarding claim 1,  Harada discloses:
A method of receiving or transmitting, in a first node operable in a wireless communication network, a data transmission over unlicensed spectrum having a listen-before-talk (LBT) access requirement (Fig 1, [0008], UE communication with base station in unlicensed band, performing LBT), the method comprising: 
receiving, from a second node, a control message allocating a plurality of radio resources in a bandwidth part for use in at least one data channel ( [0092], [0116], BS allocate DL/UL transmission in an unlicensed band, [0122], scheduling information transmitted in PDCCH, [0110]-[0111], data channel PDSCH, PUSCH), wherein the bandwidth part is divided into a plurality of bandwidth pieces ( [0110], different communication channels, OFDM symbols); 
receiving or transmitting, from or to the second node, the data transmission using radio resources corresponding to at least one of the plurality of bandwidth pieces ( [0038], [0110], PDSCH signal, in downlink communication channels); 
Harada does not explicitly disclose:
wherein the radio resources used to receive or transmit the data transmission exclude one or more radio resources that map to at least a portion of at least one guard band located between two bandwidth pieces.
However, the teaching of where in the radio resources used to receive or transmit the data transmission exclude one or more radio resources that map to at least a portion of at least one guard band located between two bandwidth pieces is well known in the art as evidenced by Lunttila.
Lunttila discloses:
wherein the radio resources used to receive or transmit the data transmission exclude one or more radio resources that map to at least a portion of at least one guard band located between two bandwidth pieces ( [0054]-[0055], PDSCH shortening in slots, puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, which frees up or makes available these symbols (e.g., symbols 9, 10, 11) for a guard period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila as mentioned above as a modification to Harada, such that the combination would allow to puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, in order to free up or make available these symbols  for a guard period (GP).

Regarding claim 2,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 1 as outlined above.
wherein receiving or transmitting of the data transmission is one of punctured or rate-matched to exclude use of the one or more radio resources mapping to the at least a portion of at least one guard band ( Lunttila, Fig 4-5, [0054]-[0055], puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, which frees up or makes available these symbols (e.g., symbols 9, 10, 11) for a guard period (GP)).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 3,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 1 as outlined above.
wherein when the data transmission is transmitted to the second node, the first node performs an LBT procedure on each of the plurality of bandwidth pieces to determine whether the bandwidth piece is available for data transmission ( Harada, [0039], PUSCH  with LBT).
Regarding claim 4,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 1 as outlined above.
wherein each of the radio resources allocated for use in the at least one data channel is at least a portion of a physical resource block ( Lunttila, [0040]-[0041], PRB, OFDM symbols).
Regarding claim 5,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 1 as outlined above.
wherein the radio resources used to receive or transmit the data transmission include one or more radio resources mapping to at least a portion of a guard band located between two bandwidth pieces that are contiguous and that are determined to be available by an LBT procedure for data transmission ( Lunttila, Fig 4-5, [0054]-[0056], data transmission PDSCH with GP symbols).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 6,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 1 as outlined above.
determining, by the first node, that a frequency-contiguous block of one or more bandwidth pieces is to be used for reception or transmission of the data transmission ( Lunttila, Fig 2, [0036]-[0038], PDSCH, PUSCH); and 
determining , by the first node, that among the radio resources mapping to the frequency-contiguous block only one or more radio resources mapping to guard bands at the edges of the frequency-contiguous block are excluded from being used to receive or transmit the data transmission ( Lunttila, [0054]-[0055], PDSCH shortening in slots, puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, which frees up or makes available these symbols (e.g., symbols 9, 10, 11) for a guard period).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 7,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 6 as outlined above.
wherein the control message includes an indication that the frequency-contiguous block of one or more bandwidth pieces is determined to be available by an LBT procedure and is to be used for reception or transmission of the data transmission ( Harada, [0053], [0066], LBT with PUSCH) and wherein the determining, by the first node, that only one or more radio resources mapping to guard bands at the edges of the frequency-contiguous block are excluded from being used to receive or transmit the data transmission is based at least partially on the indication ( Lunttila, [0054]-[0055], PDSCH shortening in slots, puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, which frees up or makes available these symbols (e.g., symbols 9, 10, 11) for a guard period).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 8,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 7 as outlined above.
wherein, when the data transmission is received from the second node, the determining, by the first node, that only one or more radio resources mapping to guard bands at the edges of the frequency- contiguous block are excluded from being used to receive the data transmission, is based at least partially on an implicit indication from the second node (Lunttila, [0054]-[0055], PDSCH shortening in slots, puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, which frees up or makes available these symbols (e.g., symbols 9, 10, 11) for a guard period).
the combination is obvious for the same reasons applied to the claim 1. 
Regarding claim 9,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 7 as outlined above.
wherein, when the data transmission is transmitted to the second node, the second node determines that only one or more radio resources mapping to guard bands at the edges of the frequency-contiguous block are excluded from being used to receive the data transmission from the first node based at least partially on an implicit indication from the first node ( Lunttila, [0054]-[0055], PDSCH shortening in slots, puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, which frees up or makes available these symbols (e.g., symbols 9, 10, 11) for a guard period).
the combination is obvious for the same reasons applied to the claim 1.  
Regarding claim 10,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 8 as outlined above.
wherein the implicit indication includes successful detection of a demodulation reference signal in two or more frequency-contiguous bandwidth pieces (Harada, [0049]-[0051], reference signal with PUCCH).
Regarding claim 11,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 8 as outlined above.
wherein the implicit indication includes successful detection of a demodulation reference signal in one or more radio resources mapping to the guard bands in between one or more frequency-contiguous bandwidth pieces ( Lunttila, [0033], [0036], DMRS with PUCCH).
the combination is obvious for the same reasons applied to the claim 1.  
Regarding claim 12,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 6 as outlined above.
wherein the determining, by the first node, that only one or more radio resources mapping to guard bands at the edges of the frequency-contiguous block are excluded from being used to receive or transmit the data transmission, is based at least partially on a pre-determined rule ( Lunttila, [0054]-[0055], PDSCH shortening in slots, puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, which frees up or makes available these symbols for a guard period).
the combination is obvious for the same reasons applied to the claim 1.  
Regarding claim 17,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 1 as outlined above.
further comprising: receiving, prior to receipt or transmission of the data transmission, a control message indicating to the first node the at least one guard band or portion thereof corresponding to the one or more radio resources that are excluded from use for the data transmission ( Lunttila, [0054]-[0055], PDSCH shortening in slots, puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, which frees up or makes available these symbols for a guard period).
the combination is obvious for the same reasons applied to the claim 1.  
Regarding claim 18,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 17 as outlined above.
wherein the control message indicating the at least one guard band or portion thereof is included as part of the control message allocating a plurality of radio resources in a bandwidth part ( Lunttila, Fig 2, [0035]-[0036], control information with GP symbol).
the combination is obvious for the same reasons applied to the claim 1.  
Regarding claim 19,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 17 as outlined above.
wherein the control message indicating the at least one guard band or portion thereof includes one or more bits, each of the one or more bits corresponding to at least one of a plurality of guard bands located between the bandwidth pieces and indicating to the first node whether at least one or more radio resources that map to the corresponding at least one guard band are excluded from use for the data transmission ( Lunttila, [0054]-[0055], PDSCH shortening in slots, puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, which frees up or makes available these symbols for a guard period).
the combination is obvious for the same reasons applied to the claim 1.  
Regarding claim 20,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 19 as outlined above.
wherein at least one of the one or more bits corresponds to multiple ones of the plurality of guard bands ( Lunttila, Fig 2, [0035]-[0036], control information with GP symbol).
the combination is obvious for the same reasons applied to the claim 1.  
Regarding claim 21,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 19 as outlined above.
wherein the control message allocating the plurality of radio resources in the bandwidth part is one of a plurality of predetermined control message types, the control message type being indicative of an outcome of the LBT procedure ( Harada, [0041], [0122]-[0124], downlink control signals, PDCCH, DCI, UL grant, DL assignments etc, [0052]-[0055], [0060], [0066], [0086], timing for LBT report indicating by UL grant).
Regarding claim 27,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 1 as outlined above.
A user equipment (UE) for receiving, in a wireless communication network, a data transmission over unlicensed spectrum having a listen-before- talk (LBT) access requirement, the UE comprising: 
an antenna configured to send and receive wireless signals; a transceiver connected to the antenna and to processing circuitry, and configured to condition signals communicated between the antenna and the processing circuitry; the processing circuitry being configured to perform the steps of claim 1 ( Harada, Fig 14-15, antenna 201, processing section 204, [0132]-[0136], LBT with DL/UL transmission).
Regarding claim 28,  Harada discloses:
A method of transmitting or receiving a data transmission in a wireless communication network over unlicensed spectrum having a listen- before-talk (LBT) access requirement ( Fig 1,[0007]- [0008], base station communication with UE in unlicensed band, performing LBT), the method comprising: 
transmitting , to a first node from a second node, a control message allocating a plurality of radio resources in a bandwidth part for use in at least one data channel ( [0092], [0116], BS allocate DL/UL transmission in an unlicensed band, [0122], scheduling information transmitted in PDCCH, [0110]-[0111], data channel PDSCH), wherein the bandwidth part is divided into a plurality of bandwidth pieces ( [0110], different communication channels, OFDM symbols); 
transmitting or receiving, to or from the first node, the data transmission using radio resources corresponding to at least a portion of at least one of the plurality of bandwidth pieces ( [0038], [0110], PDSCH signal, in downlink communication channels); 
Harada does not explicitly disclose:
wherein the radio resources used to receive or transmit the data transmission exclude one or more radio resources that map to at least a portion of at least one guard band located between two bandwidth pieces.
However, the teaching of where in the radio resources used to receive or transmit the data transmission exclude one or more radio resources that map to at least a portion of at least one guard band located between two bandwidth pieces is well known in the art as evidenced by Lunttila.
Lunttila discloses:
wherein the radio resources used to receive or transmit the data transmission exclude one or more radio resources that map to at least a portion of at least one guard band located between two bandwidth pieces ( [0054]-[0055], PDSCH shortening in slots, puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, which frees up or makes available these symbols (e.g., symbols 9, 10, 11) for a guard period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila as mentioned above as a modification to Harada, such that the combination would allow to puncturing (or not transmitting downlink data or signals) one or more downlink data (Dd) symbols of the PDSCH channel, in order to free up or make available these symbols  for a guard period (GP).
Regarding claim 49,  Harada as modified by Lunttila discloses  all the features with respect to parent claim 28 as outlined above.
A network node for transmitting, in a wireless communication network, a data transmission over unlicensed spectrum having a listen-before- talk (LBT) access requirement, the network node comprising processing circuitry configured to perform the steps of claim 28 ( Harada, [0038], PDSCH with LBT).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada ( US 20170118728 A1).
Regarding claim 22, Harada discloses:
A method of receiving, in a first node operable in a wireless communication network, a data transmission over unlicensed spectrum having a listen-before-talk (LBT) access requirement(Fig 1, [0008], UE communication with base station in unlicensed band, performing LBT), the method comprising: 
receiving, from a second node, a control message allocating a plurality of radio resources in a bandwidth part for use in at least one data channel ( [0092], [0116], BS allocate DL/UL transmission in an unlicensed band, [0122]-[0124], scheduling information transmitted in PDCCH, DCI, UL grant, [0110]-[0111], data channel PDSCH, PUSCH),  wherein the bandwidth part is divided into a plurality of bandwidth pieces ( [0110], different communication channels, OFDM symbols), and 
wherein the control message is a one of a plurality of predetermined control message types ( downlink control signals, PDCCH, DCI, UL grant, DL assignments etc), the control message type being indicative of an outcome of an LBT procedure performed on each of the bandwidth pieces , [0052]-[0055], [0060], [0066], [0086], timing for LBT report indicating by UL grant); 
determining a time domain allocation for the data transmission based at least partially on the control message type ( [0080]-[0083], PUSCH timing, [0110], scheduling information for PDSCH, PUSCH); and 
receiving, from the second node, the data transmission based at least partially on the determined time domain allocation ( [0038], PDSCH receiving).
Regarding claim 45, Harada discloses:
A method of transmitting, to a first node from a second node in a wireless communication network, a data transmission over unlicensed spectrum having a listen-before-talk (LBT) access requirement ( Fig 1, [0007]-[0008], base station communication with UE in unlicensed band, performing LBT)), the method comprising: 
performing an LBT procedure on each of a plurality of bandwidth pieces that are comprised in a bandwidth part ( [0037]-[0039], base station performing LBT); 
selecting one of a plurality of control message types based at least partially on an outcome of the LBT procedures ( [0041], [0122]-[0124], downlink control signals, PDCCH, DCI, UL grant, DL assignments etc, [0052]-[0055], [0060], [0066], [0086], timing for LBT report indicating by UL grant); 
transmitting, to a first node, a control message of the control message type ([0041], [0122]-[0124], downlink control signals, PDCCH, DCI, UL grant, DL assignments etc),
wherein the control message allocates a plurality of radio resources in the bandwidth part for use in at least one data channel  ( [0110]-[0111], data channel PDSCH, PUSCH ) and 
wherein the control message type indicates to the first node a time domain allocation for the data transmission ( [0036], [0038], [0110], transmission timing for PDSCH); and 
transmitting, to the first node, the data transmission using the indicated plurality of bandwidth pieces ( [0110], scheduling for PDSCH, [0122], [0125], PDSCH transmitting).

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13, is objected because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein during a first portion of a time period in which the data transmission is received or transmitted the radio resources used to receive or transmit the data transmission exclude one or more radio resources mapping to at least a portion of a guard band located between two bandwidth pieces that are contiguous and that are determined to be available by an LBT procedure for data transmission, and wherein during a second portion of the time period the radio resources used to receive the data transmission include the one or more radio resources mapping to the at least a portion of the guard band located between two bandwidth pieces that are contiguous and that are determined to be available by an LBT procedure for data transmission”.
 Claims 14-16 are objected based on the same reasons by virtue of their dependency of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461